UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-7677


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALTON CHARLES   MAY,   a/k/a    Chuckie,     a/k/a   John   Dieudonne,
a/k/a Nieem,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:12-cr-00278-RWT-1; 8:14-cv-02999-RWT)


Submitted:   February 12, 2015               Decided:   February 19, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alton Charles May, Appellant Pro Se.    Leah Bressack, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Alton Charles May seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2255 (2012) and Fed. R.

Civ. P. 59(e) motions.           The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.       § 2253(c)(1)(B)          (2012).             A     certificate         of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies      this     standard         by     demonstrating          that

reasonable      jurists      would     find      that    the        district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies     relief       on   procedural        grounds,        the       prisoner      must

demonstrate      both    that   the    dispositive           procedural       ruling    is

debatable, and that the motion or underlying habeas application

states    a    debatable     claim    of   the   denial        of    a    constitutional

right.     Reid v. Angelone, 369 F.3d 363, 371 (4th Cir. 2004).

              We have independently reviewed the record and conclude

that May has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability and dismiss the appeal.                             We

dispense      with   oral     argument      because      the        facts     and    legal



                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3